Citation Nr: 0617648	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), to include as being the result of 
exposure to herbicides.

2.  Entitlement to service connection for respiratory cancer, 
to include as being the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:  Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to March 
1970.  He is a Vietnam veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for chronic 
obstructive pulmonary disorder and respiratory cancer, both 
as being due to exposure to herbicides.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in February 2005, 
the veteran indicated that he wanted to have a hearing at the 
RO.  He subsequently submitted a statement in February 2005, 
wherein he withdrew his hearing request.  Therefore, the 
Board finds that there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.702(e) (2005).


FINDINGS OF FACT

1.  Competent evidence of a nexus between the post service 
diagnosis of chronic obstructive pulmonary disorder and 
service, including exposure to herbicides, is not of record.

2.  Respiratory cancer was not shown in service, nor is there 
competent evidence of a current diagnosis of respiratory 
cancer.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disorder (COPD) was not 
incurred during the veteran's period of active military 
service, nor may it be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  Respiratory cancer was not incurred in or aggravated by 
active service, nor is such a disability presumed to have 
been incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements for service 
connection for COPD and respiratory cancer, to include both 
as being due to herbicides, have been satisfied by the 
December 2002 letter sent to the veteran.  In the December 
2002 letter, which was sent prior to the initial adjudication 
of the claim, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  The letter noted that certain disabilities were 
deemed presumptive conditions, and presumptions apply to 
veterans who had a particular kind of service and developed 
certain diseases.  The VA informed the veteran that a review 
of his service records would be conducted to see if they 
showed an injury or disease in service relating to any of the 
presumptive conditions.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  In a statement received by VA in February 2005, 
the veteran stated that while in Vietnam, he was exposed to 
Agent Orange, and thus is entitled to service connection for 
COPD and respiratory cancer.  This establishes that the 
veteran is aware of the type of evidence necessary to 
substantiate a claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that it would make reasonable efforts to 
help him get evidence to support his claim such as medical 
records and employment records.  The December 2002 letter 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  Finally, 
he was told to submit any evidence in his possession that 
pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained 
treatment reports from March 2001 to December 2002.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for COPD and respiratory cancer, the Board finds that VA was 
not under an obligation to provide an examination, as such is 
not necessary to make a decision on this claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§5103A(d).  Here, the evidence does not indicate that the 
veteran's COPD or respiratory cancer may be associated with 
his active service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by the veteran of 
a causal connection between the disability and service).  The 
veteran has not brought forth evidence, other than his 
statements, suggestive of a causal connection between his 
lung problems and service.  The RO informed the veteran that 
he would need medical evidence of a relationship between the 
veteran's current lung problems and service, and the veteran 
has not provided such evidence.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

II.  Decision

The veteran asserts in a statement received by VA in February 
2005 that he developed COPD and respiratory cancer as a 
result of being exposed to Agent Orange while he was in 
Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
certain "chronic diseases" may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 112, 113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2005).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

A veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii) (2005); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.309(e) (2005).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an inservice 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to the veteran's claim for service connection 
for respiratory cancer due to herbicide exposure, it does not 
appear the veteran in fact has a current disability because 
the record contains no post-service diagnosis of respiratory 
cancer.  In a July 2003 private medical report, the veteran's 
private physician stated that he and the veteran discussed 
the "possibility of [him] having cancer."  The physician 
stated further in his report that based on a series of cat 
scans, "this really isn't the case."  The physician did not 
diagnose the veteran with respiratory cancer.

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Therefore, the Board believes that in the absence of a 
diagnosis of respiratory cancer, service connection may not 
be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

In reviewing the record, the veteran was also diagnosed with 
COPD.  The Board has carefully reviewed the evidence of 
record and finds that the preponderance of the evidence is 
against the grant of service connection for COPD.  The 
evidence of record indicates that the veteran was first 
diagnosed with COPD in June 2002.  The veteran's argument is 
that he developed COPD as a result of herbicidal exposure.

As indicated above, the veteran served in Vietnam during the 
Vietnam Era; hence, he is presumed to have been exposed to 
herbicides agents during such service.  However, COPD is not 
among the diseases, listed under 38 C.F.R. § 3.309(e), for 
which service connection, on a presumptive basis, due to 
herbicide exposure, is available.  Therefore, there is no 
basis to grant service connection for COPD on a presumptive 
basis.

The record also presents no basis for grant of service 
connection for COPD on a direct basis.  The veteran has not 
attempted to assert that he had symptoms of COPD in service 
or within one year following the veteran's service, and the 
evidence of record does not allude to this either.  As noted 
above, the first objective medical evidence that the veteran 
suffered from COPD was in June 2002, many years after any 
exposure to herbicide agents.  Significantly, no medical 
professional has provided competent medical evidence linking 
the diagnosis of COPD to any aspect of the veteran's active 
service, to include his presumed exposure to herbicides in 
service, and the veteran has not alluded to the existence of 
any such opinion.  

The Board does not doubt the sincerity of the veteran's 
beliefs that the diagnosis of COPD is a result of military 
service, to include herbicide exposure therein.  However, as 
a layman without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Under these circumstances, the claim for service connection 
for COPD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the competent evidence simply 
does not support the claim, that doctrine is inapplicable.  
See Gilbert, 1 Vet. App. at 55.


ORDER

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), to include as being the result of 
exposure to herbicides is denied.

2.  Entitlement to service connection for respiratory cancer, 
to include as being the result of exposure to herbicides is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


